Per Curiam,
An examination of this record has satisfied us that the affidavit of defence is insufficient to carry the case to the jury on either of the points suggested therein, and henee there was no error in entering judgment against the defendant for the amount of plaintiff’s claim.
The defects in the amended affidavit of defence are so clearly and forcibly pointed out by the learned judge of the common pleas that we deem it unnecessary to do more than affirm the judgment on his opinion.
Judgment affirmed.